The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

      Applicant’s amendment in the reply filed on 11/30/2022 is acknowledged, with the cancellation of Claims 2, and 9-14; and the additional newly added Claims 21-26. 
      Newly submitted claims 22-23 and the originally examined claims are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the apparatus in claims 22 and 23 has nothing to do with the method of evaporating a first portion of the solvent from the first output of the evaporator according to the regiment that controls the target concentration density of the compound of the cannabis plant compounds in claim 1. 
       Newly submitted claims 24-26 and the originally examined claims are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods in claims 24-26 have nothing to do with the method of evaporating a first portion of the solvent from the first output of the evaporator according to the regiment that controls the target concentration density of the compound of the cannabis plant compounds in claim 1. 
       Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
        Claims 1, 3-8, and 15-26 are pending. Claims 22-26 are withdrawn. Claims 1, 3-8, 15-21 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.

Claim Objections
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 3-8, 15, 17-19, and 21 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10849949. 
This is a new rejection necessitated by the Applicant’s amendment filed on 11/20/2022.
Claim 1 of U.S. Patent No. 10849949 recites “A method for processing cannabinoids, the method comprising: moving a mobile vehicle to a location, the mobile vehicle transporting an apparatus for separating a cannabinoid from a cannabinoid containing substance, wherein the cannabinoid containing substance includes the cannabinoid and at least one other substance; introducing the cannabinoid containing substance into an input at the apparatus based on an operation of a pump; outputting a portion of the at least one other substance out of a first output at the apparatus; and outputting a portion of the cannabinoid out of at least a second output of the apparatus”. Claim 14 of U.S. Patent No. 10849949 recites “A method for cannabinoids, the method comprising: passing an initial cannabinoid containing substance into a filter that filters the initial cannabinoid containing substance and outputs a cannabinoid containing substance; introducing the cannabinoid containing substance into an input at an apparatus based at least in part on an operation of a pump, the cannabinoid containing substance including a cannabinoid and at least one other substance; evaporating a portion of the cannabinoid from the cannabinoid containing substance; outputting at least a portion of the at least one other substance out of a first output at the apparatus; and outputting the portion of the cannabinoid out a second output of the apparatus.”. Claim 17 of U.S. Patent No. 10849949 recites “A method for processing cannabinoids, the method comprising: introducing a first cannabinoid containing substance into a first evaporator that performs a first evaporation, wherein the first evaporator is a wiped film evaporator; performing a first evaporation that evaporates a volume of solvent from the first cannabinoid containing substance; introducing a second cannabinoid containing substance into a second evaporator based at least in part on the first evaporation being performed; and performing a second evaporation that evaporates at least one of additional solvent or a portion of a cannabinoid from the second cannabinoid containing substance.”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10849949 encompass the scope of the current claims.

Claims 1, 3-8, 15, 17-19, and 21 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9987319. 
This is a new rejection necessitated by the Applicant’s amendment filed on 11/20/2022.
Claim 1 of U.S. Patent No. 9987319 recites “A method for manipulating compounds associated with a plant, the method comprising: forming a product that includes a volume of solvent and at least a targeted concentration of one or more compounds associated with the cannabis plant according to a protocol, the target concentration comprising at least 0.5 milligrams of the at least one of the one or more compounds associated with the cannabis plant per milliliter of the solvent volume; introducing the product into an input at a wiped film evaporator according to the protocol, wherein the wiped film evaporator is mounted on a mobile vehicle; evaporating a first portion of the product input in the wiped film evaporator according to the protocol, thereby separating the first portion of the product from a second portion of the product according to the protocol, wherein the separation of the first and second portions of the product also separates at least one of the one or more compounds associated with the cannabis plant from at least one other substance included in the product, thereby increasing the concentration of the at least one of the one or more compounds associated with the cannabis plant and generating a targeted volume of clean solvent according to the protocol; outputting the second portion of the product via a first output of the wiped film evaporator according to the protocol; and outputting the first portion of the product via a second output of the wiped film evaporator according to the protocol”.
Claim 8 of U.S. Patent No. 9987319 recites “The method of claim 1, wherein the targeted volume of clean solvent is output via at least one of the first output, the second output, or a third output at the wiped film evaporator, a cannabinoid is included in the one or more compounds associated the cannabis plant, and the evaporation of the first portion of the product results in an increased concentration of the cannabinoid according to the protocol; and the method further comprising forming a second product that includes at least a portion of the targeted volume of clean solvent and the one or more compounds associated with the cannabis plant according to the protocol”.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 9987319 encompass the scope of the current claims.


Conclusion

             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655